PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/200,397
Filing Date: 1 Jul 2016
Appellant(s): Noven Pharmaceuticals, Inc.



__________________
Courtenay C. Brinckerhoff
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed February 4, 2022, with a Supplemental Appeal Brief filed February 15, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
I. Claims 1, 3, 10, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kanios et al. (U.S. Patent Application Pub. No. 2002/0004065), in view of Chiang et al. (U.S. Patent No. 5,053,227).
II. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kanios et al. (U.S. Patent Application Pub. No. 2002/0004065), in view of Chiang et al. (U.S. Patent No. 5,053,227), and Pereira et al. (Rev Bras Cienc Farm. 2002; 38(1): 7 pages).
(2) Response to Argument
Appellant's arguments in the Appeal Brief filed February 4, 2022 have been fully considered but they are not found persuasive:
i) Appellant contends that “Kanios teaches to use a polymeric plastic material that is excluded from the claims” and thus “the entire disclosure of Kanios relates to subject matter that is outside of the claims”; that “Kanios discloses transdermal drug delivery systems wherein the polymer matrix includes ‘polymeric plastic materials’” but “the polymeric plastic materials of Kanios are excluded from the claims by the ‘consisting of’ transitional phrases used to qualify the contents of the polymer matrix in each of independent claims 1 and 25”, and, further, “while Kanios discloses that certain acrylate polymers may be used as the polymeric plastic materials” that these “are not adhesive acrylate polymers as recited in the claims”, and thus there is a “fundamental flaw in the rejections” and “the rejections on appeal should be reversed on this basis alone”. 
The Examiner, however, would like to point out the following:
1.  The claims under appeal do not necessarily exclude polymeric plastic materials, Kanios does not disclose a formulation in which the polymer matrix element necessarily contains polymeric plastic materials, and the prior art rejections at issue here are not based on employing the Kanios polymeric plastic materials to meet the limitation that the claimed polymer matrix element contains adhesive acrylate polymers.
2. Appellant’s claims are directed to a transdermal drug delivery system “comprising” the recited constituents, including e.g. a polymer matrix and a backing layer (see e.g. claims 1, 10, 25, 27). The transitional phrase “comprising” is open-ended, and allows for the further inclusion of additional, unrecited constituents, such as e.g. a polymeric plastic material. Hence, in stark contrast to Appellant’s assertion, polymeric plastic materials are absolutely not excluded from the present claims. 
3. Only in defining specifically what Appellant designates as “the polymer matrix” element is the transitional phrase “consists of” ever employed. Hence, to clarify Appellant’s erroneous statement that the claims as a whole necessarily exclude any polymeric plastic materials, in reality it can correctly be said that while Appellant’s claims as a whole do not exclude polymeric plastic materials, the “polymer matrix” element, as Appellant defines it, does in fact exclude polymeric plastic material. 
4. However, Kanios discloses that their transdermal delivery system comprises an adhesive polymer matrix, and a polymeric plastic material (see e.g. the abstract). In other words, in the Kanios transdermal delivery system, the “adhesive polymer matrix” and the “polymeric plastic material” are two different and separate components of the system as a whole. Hence, in stark contrast to Appellant’s assertion, the Kanios adhesive polymer matrix does not necessarily contain polymeric plastic materials. On the contrary, the “polymeric plastic material” is a separate entity from the “adhesive polymer matrix”, just like e.g. the “backing layer”. 
5. Further, one of ordinary skill in the art recognizes that it’s certainly possible for different people to describe precisely the exact same composition in different ways, such that, by a slight of wording, they appear to be two very different compositions. For example, precisely the exact same composition could be described by a first person as e.g. “a composition consisting of A, B, and C embedded in a polymer matrix consisting of polymer X”, and yet by a second person as e.g. “a composition consisting of a polymer matrix consisting of A, B, and C embedded within polymer X”. In reality, the first and second persons are each imposing their own arbitrary definitions of what constitutes the “polymer matrix” element onto the very same composition, and thus the very same composition is made to appear on paper to be two different compositions. Indeed, if the second person patented the composition, the first person may re-patent precisely the very same composition merely by arguing that their “polymer matrix” element does not contain A, B, and C. 
6. However, in the present case before us now, while Appellant and Kanios do show some variability in their subjective definitions of what falls under the purview of the phrase “the polymer matrix”, there is certainly no conflict with respect to the polymeric plastic material. Neither Appellant nor Kanios include any “polymeric plastic material” as part of the “adhesive polymer matrix”. Kanios does include the polymeric plastic material as part of their transdermal delivery system as a whole, but not as part of the adhesive polymer matrix. Appellant’s transdermal delivery system as a whole does not exclude polymeric plastic material, only what Appellant designates the “polymer matrix” element excludes the polymeric plastic material. Hence, in stark contrast to Appellant’s assertion, there is no conflict at all between the present claims and the teachings of Kanios, and there is certainly no “fundamental flaw” of any kind whatsoever in the prior art rejection. 
7. Contrary to Appellant’s assertion, the prior art rejection has never relied on the Kanios disclosure of the polymeric plastic material to meet the limitation that the adhesive matrix contains adhesive acrylic polymers. This is a gross mischaracterization and distortion of the prior art rejection at issue here. Indeed, the paragraphs in the Kanios reference Appellant points to for the disclosure of polymeric plastic materials, i.e. paragraphs [0042]-[0045] and [0054], have not even been cited in the prior art rejection (e.g. see Office Action mailed August 25, 2021) and thus are clearly not being relied on for disclosure of the claimed composition constituents, including the adhesive acrylate polymer. Rather, Kanios discloses that the adhesive polymer matrix can comprise adhesive acrylic polymers, specifically hydroxyl-functional acrylic polymers, at e.g. paragraphs [0352], [0353], [0358], [0361], and [0364], which paragraphs were cited in the prior art rejection as being relied on, and none of which pertain to the polymeric plastic material. 
ii) Appellant contends that “there is no guidance in Kanios” or in Chiang for selection of the claimed active agents, polymer matrix components, and penetration enhancers; for example, “Kanios does not disclose the specific combination of levonorgestrel and ethinyl estradiol recited in the claims” but rather “provides examples formulated with estradiol and norethindrone acetate”, and “the examples of Kanios describe polymer matrix formulations…that use polysiloxanes as the main adhesive polymer” and thus “there is no disclosure in Kanios that would have led a person of ordinary skill in the art to select and use adhesive acrylic polymers including from about 65% to about 88% hydroxyl-functional acrylic polymer adhesive as recited in the claims”, and “the examples of Kanios describe polymer matrix formulations of estradiol and norethindrone acetate…that include dipropylene glycol and oleyl alcohol as penetration enhancers”; therefore, “the rejections rely on a hindsight reading of Kanios”. 
The Examiner, however, would like to point out the following:
1. Neither Kanios nor Chiang has been cited for individually anticipating the claimed transdermal delivery system under 35 USC 102. The prior art rejections of record are under 35 USC 103, based on the combination of Kanios and Chiang, and what these references expressly disclose and reasonably suggest to one of ordinary skill in the art, who is one of ordinary creativity and not an automaton. Further, neither Kanios nor Chiang are limited to the specific examples or the preferred embodiments, and these do not constitute a “teaching away” from the broader disclosure and even non-preferred embodiments. 
2. Both Kanios and Chiang are directed to a transdermal delivery system containing active agents (i.e. to be transdermally delivered), an adhesive polymer matrix (i.e. for controlled delivery to the skin), and penetration enhancers (i.e. to facilitate active agent penetration through the skin). Without question, anyone of ordinary skill in the art, and indeed most if not all ordinary laypersons, in following the express teachings of Kanios and Chiang are going to end up with a transdermal delivery system containing active agents, an adhesive polymer matrix, and penetration enhancers. 
3. Kanios explicitly discloses that “steroids and hormonal active agents” are preferred active agents for use in their transdermal delivery system, and specifically discloses three broad groups of steroid/hormonal agents, two of which are “estrogens” and “progestagenically effective hormones”, and explicitly discloses that among these preferred agents, “ethinyl estradiol” and “levonorgestrel” are suitable for use (see e.g. paragraph 0060). Likewise, Chiang also explicitly discloses that steroid drugs are preferred for use in their transdermal delivery system as well, and Chiang also expressly discloses that among the preferred steroids, “ethinyl estradiol” and “levonorgestrel” are suitable for use (see e.g. Col. 5, lines 6-18). Kanios explicitly discloses that adhesive acrylic polymers, and specifically “adhesive hydroxy-functional acrylic polymers”, in the claimed amount, are suitable for the adhesive polymer matrix (see e.g. paragraphs [0352], [0353], [0358], [0361], and [0364]). Kanios explicitly discloses that “dipropylene glycol” is a suitable penetration enhancer, and exemplifies the use of “dipropylene glycol” for the transdermal delivery of steroid/hormonal actives, specifically those than fall in the categories of “estrogens” and “progestagenically effective hormones” (see e.g. Table 1, paragraph [0370]). Chiang explicitly discloses that diethylene glycol monoethyl ether is an advantageous penetration enhancer for delivery of steroid actives via a transdermal delivery system (see e.g. abstract; Col. 1, lines 56-68; Col. 2, lines 1-5). 
4. Hence, while Appellant contends that “there is no guidance in Kanios” for the selection of the claimed actives, adhesive matrix, and penetration enhancers, Kanios explicitly discloses that ethinyl estradiol and levonorgestrel are among the preferred active agents, explicitly discloses that adhesive hydroxy-functional acrylic polymers are suitable for the adhesive polymer matrix, and explicitly discloses that dipropylene glycol is a suitable penetration enhancer for transdermal delivery of steroid actives, and estrogens/progestogens in particular. Chiang, the cited secondary reference, also explicitly discloses that ethinyl estradiol and levonorgestrel are among the preferred active agents for transdermal delivery via an adhesive polymer matrix, and explicitly discloses that diethylene glycol monoethyl ether is an advantageous penetration enhancer for delivery of these steroid actives via a transdermal delivery system. Clearly, then, in view of the cited prior art, Appellant’s selections of ethinyl estradiol and levonorgestrel as the actives, adhesive hydroxy-functional acrylic polymers for the adhesive polymer matrix, and dipropylene glycol and diethylene glycol monoethyl ether as the penetration enhancers for transdermal delivery of the estrogen/progestogen steroid actives do not amount to a patentable advance in the art by any stretch of the imagination, but rather amount to nothing more than the work of the ordinary mechanic in the art following the express teachings of the cited prior art like a recipe, with predictable results. 
5. Appellant’s assertion that the rejections rely on “hindsight” is unconvincing. The rejections are based on the express teachings and reasonable suggestions of the cited prior art only, and not in any way on “hindsight” bias.
iii) Appellant contends that “the combination of Kanios and Chiang fails to provide a reasonable expectation of success for a system as claimed that achieves sustained delivery of both levonorgestrel and ethinyl estradiol over a period of time from 3 days to 7 days”, that “when formulating a transdermal drug delivery system to achieve sustained delivery over a period of time of at least 3 days, ‘more’ enhancement is not always better”, that “the assertion that it would have been obvious to add an enhancer from Chiang to the example formulations of Kanios ignores the impact that adding an enhancer” may have as e.g. “a skin irritant”, that there is “a high level of unpredictability in the art”, and thus there is an “inability to predict a priori whether a given enhancer system will be suitable for a given drug-let alone for a given combination of two drugs”, and this “high level of unpredictability is reflected in Chiang itself, which is directed to specific enhancer combinations described as being particularly effective when used in the specifically disclosed combinations”, and thus the prior art rejection is fundamentally based on “a mere invitation to experiment with no reasonable expectation of success”. 
The Examiner, however, would like to point out the following:
1. Kanios and Chiang are each directed to a transdermal delivery system preferably for steroid/hormonal actives including ethinyl estradiol and levonorgestrel, which comprise an adhesive polymer matrix and penetration enhancers suitable for the successful transdermal delivery of the steroid/hormonal actives. Without any doubt whatsoever, then, it would be obvious to combine Kanios and Chiang to successfully arrive at a transdermal drug delivery system suitable for the transdermal delivery of steroid/hormonal actives. This is a far, far cry from a mere invitation to experiment with no reasonable expectation of success, as Appellant asserts.
2. Appellant’s assertion that there is a “high degree of unpredictability” involved here is unconvincing. While it could be admitted that there is naturally at least some finite baseline amount of uncertainty present in any art, and thus the standard is “a reasonable expectation of success” rather than “an absolute guarantee of success”, in the present case before us now perhaps no obviousness rejection could possibly be more predictable and certain of success than the notion that combining Kanios and Chiang is going to lead one of ordinary skill in the art to a transdermal drug delivery system suitable for the transdermal delivery of steroid/hormonal actives including ethinyl estradiol and levonorgestrel. 
3. Kanios alone discloses all aspects of the claimed transdermal delivery system; i.e. ethinyl estradiol and levonorgestrel steroid actives, an adhesive polymer matrix comprising adhesive hydroxy-functional acrylic polymers, and penetration enhancers including dipropylene glycol; with the one exception that Kanios does not explicitly disclose including the specific penetration enhancer “diethylene glycol monoethyl ether”. Chiang, which also discloses a transdermal delivery system for steroid actives including ethinyl estradiol and levonorgestrel, explicitly teaches that “diethylene glycol monoethyl ether” is particularly advantageous for the transdermal delivery of steroid actives including ethinyl estradiol and levonorgestrel, as this penetration enhancer facilitates the rate at which the steroid active penetrates the skin. One of ordinary skill in the art would thus be motivated to include “diethyene glycol monoethyl ether” in the Kanios transdermal delivery system, which is also preferably for the transdermal delivery of steroid actives including ethinyl estradiol and levonorgestrel, with predictable results, i.e. the “diethylene glycol monoethyl ether” is going to facilitate the rate at which the steroid active penetrates the skin. 
4. One of ordinary skill in the art would most certainly not reasonably expect that including “diethyene glycol monoethyl ether” as a penetration enhancer in the Kanios transdermal delivery system is going to cause the transdermal delivery system to explode, catch on fire, emit caustic fumes, irritate the skin, or cause all of the steroid active in the transdermal delivery system to suddenly be dumped and lost forever, or any other dramatic adverse effect Appellant contemplates could be likely or at least possible, and which would hinder one of ordinary skill in the art from actually including “diethyene glycol monoethyl ether” as a penetration enhancer in the Kanios transdermal delivery system. Moreover, it is recognized that Chiang discloses that the advantageous combination of penetration enhancers includes the diethyene glycol monoethyl ether with an ester component, such as e.g. methyl laurate. However, neither Kanios nor the present claims specifically exclude the ester component. 
5. Kanios explicitly discloses that their transdermal delivery system provides extended-release of the active agents at a zero-order release rate for a period of preferably at least 3 days and up to 7 days maximum (see e.g. paragraphs 0054, 0055), i.e. paragraph [0054] discloses “to deliver a therapeutically effective amount of the active agent at a substantially zero-order kinetic rate of delivery for an extended period of time of at least three days and up to seven days or longer”, and paragraph [0055] states “seven days is generally the preferred maximum duration”. 
6. Moreover, in stark contrast to Appellent’s assertion, further including “diethyene glycol monoethyl ether” as an additional penetration enhancer in Kanios is not going to affect the rate or duration of active agent release from the system. In other words, whether Kanios does or does not include the “diethyene glycol monoethyl ether”, the transdermal delivery system is going to provide extended-release of the active agents at a zero-order release rate for a period of preferably at least 3 days and up to 7 days maximum. As Kanios expressly teaches, it is the adhesive polymer matrix and the polymeric plastic material components that together control the overall rate of release of the active from the transdermal delivery system. The penetration enhancers merely control the rate of skin penetration of those actives already released onto the skin. Including the “diethyene glycol monoethyl ether” is important to enhance the rate of skin penetration of the steroid actives once released from the delivery system, but the further inclusion of the skin penetration enhancer is not going to appreciably affect the rate of active release from the delivery system matrix, if at all. Again, the rate of active release from the delivery system to the skin is controlled by the adhesive polymer matrix and the polymeric plastic material components, not the skin penetration enhancers. The skin penetration enhancers work to facilitate the skin penetration of actives once delivered to the skin surface. 
iv) Appellant contends that “while the rejection only cites Pereira for its disclosure of glyceryl monooleate as a penetration enhancer…Pereira does not even disclose polymer-matrix based transdermal drug delivery systems…but instead tested the penetration of progesterone…through hairless mouse skin when applied in a solution of the drug in mineral oil with glyceryl monooleate” and thus “Pereira is hardly relevant to the subject matter of the claims” and does not “provide a suggestion or expectation of success for using glyceryl monooleate as a penetration enhancer”. 
The Examiner, however, would like to point out the following:
1. Again, as already noted supra, Kanios alone discloses all aspects of the claimed transdermal delivery system; i.e. ethinyl estradiol and levonorgestrel steroid actives, an adhesive polymer matrix comprising adhesive hydroxy-functional acrylic polymers, and penetration enhancers including dipropylene glycol. In this case, Kanios does not explicitly disclose further including the specific penetration enhancer “glyceryl monooleate”.
2. Pereira, in stark contrast to Appellant’s assertion, is absolutely most relevant here, as Pereira not only explicitly discloses that glyceryl monooleate is a suitable penetration enhancer for steroid/hormonal actives like progesterone (i.e. precisely the type of actives Kanios is concerned with), but Pereira provides definitive experimental proof that it works on real skin. Moreover, as noted in the prior art rejection of record, “glyceryl monooleate” meets the requirements of Chiang’s “ester component”. Again, Chiang explicitly teaches that the permeation enhancer combination of e.g. “diethylene glycol monoethyl ether” plus “an ester component” containing e.g. an 18 carbon chain in which R can be e.g. a C3 residue substituted with two hydroxyl groups (see Chiang, abstract; Col. 3, lines 15-23), is particularly useful in facilitating skin permeation of steroid actives, including ethinyl estradiol and levonorgestrel. Hence, “glycerol monooleate” is an ester containing an 18 carbon chain in which the “R” is a C3 residue substituted by two hydroxyl groups. 
3. So, while Appellant contends that “Pereira is hardly relevant to the subject matter of the claims”, the claims employ glyceryl monooleate as a penetration enhancer for steroid/hormonal drugs like estrogens and progestogens, and Pereira explicitly discloses, and provides experimental evidence in support thereof, that glyceryl monooleate successfully facilitates the skin penetration of progesterone, i.e. a steroid progestogen active.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID BROWE/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
 /JOHANN R RICHTER/        Supervisory Patent Examiner, Art Unit 1617

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.